Citation Nr: 1141814	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  07-11 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction, claimed as impotency.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1964 to December 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of March 2006 and December 2006 by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 

This case was previously before the Board in January 2011.  At that time, the Board reopened the Veteran's claim for service connection for hypertension (as it was the subject of a previous final denial) and remanded it and the claim for service connection for erectile dysfunction for further development.  The Board also considered whether the Veteran had submitted new and material evidence sufficient to reopen his clam for service connection for bilateral hearing loss.  The Board denied this claim, finding that the Veteran had not submitted such evidence.  It is accordingly no longer before the Board.  

Given that the Board remanded the claims that remain active, the Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, for reasons described below, the Board finds that service connection for each of the Veteran's claims is warranted, and therefore, an extended discussion of whether the Board's remand directives were followed is not necessary.  

In its December 2010 and October 2011 briefs, the Veteran's representative has raised the issue of clear and unmistakable error (CUE) in a December 1969 rating decision which granted service connection for tinnitus but assigned a noncompensable rating.  Thus, the issue of CUE with respect to a December 1969 rating decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the evidence indicates that the Veteran's hypertension is aggravated by his service-connected diabetes.

2.  Resolving reasonable doubt in favor of the Veteran, the evidence indicates that the Veteran's erectile dysfunction is secondary to his service-connected diabetes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  

2.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

For the reasons explained below, the Board finds that service connection is warranted for each of the Veteran's claims on appeal.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

In this case, it is clear that the Veteran currently suffers from both hypertension and erectile dysfunction.  He underwent a VA examination in January 2011.  In that examination, the Veteran was diagnosed as suffering from essential hypertension and erectile failure.  Other VA and private treatment records similarly show that the Veteran suffers from these conditions.  

There is, however, no evidence that the Veteran suffered from either of these conditions during his active service or that these conditions are otherwise related to his active service.  A review of his service treatment records reveals no complaints of or treatment for either hypertension or erectile dysfunction.  A review of the Veteran's claims file shows no evidence indicating a direct nexus between his current conditions and his active service.  

The Veteran, however, does not allege that his hypertension and erectile dysfunction are directly related to his active service.  Instead, he contends that these conditions are secondary to other service-connected disabilities.  

VA regulation provides that a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a).  Further, "any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected."  Id. § 3.310(b).  

The Veteran is currently service-connected for 13 disabilities (he is also in receipt of a total disability rating based on individual unemployability); those most pertinent to this appeal include type II diabetes mellitus (diabetes), right total knee replacement with degenerative arthritis, degenerative changes of the lumbar spine, left foot and ankle arthritis, and arthritis of the left knee.  

A January 2006 letter from Melvin Lightford, MD, states that the Veteran suffers from osteoarthritis for which he takes NSAIDS (nonsteroidal anti-inflammatory drugs).  Dr. Lightford wrote that "these medications potentiate [the Veteran's] blood pressure problems.  He is on antihypertensive medication that contributes to his impotence."  Dr. Lightford reiterated his findings in a February 2007 letter, stating that the Veteran's arthritis medications "have been shown to produce elevated blood pressure problems in clinical studies."  Dr. Lightford further stated that the Veteran is on "antihypertensive medications that contribute to his impotence."

For reasons explained in its January 2011 remand, the Board found that while Dr. Lightford's letters were not specific enough to serve as a nexus opinion, they nonetheless triggered the need for a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran underwent such an examination in January 2011.  The Board asked the examiner to comment on the various ways in which the Veteran's hypertension and erectile dysfunction could be service connected, including on a direct basis and as secondary to other service-connected disabilities.  

With respect to his hypertension, the examiner found that it is less likely than not that the Veteran's hypertension is caused by or a result of his service-connected arthritis or the medications that he takes for these conditions.  He stated that osteoarthritis does not cause hypertension, and that the medications that the Veteran takes for his hypertension "are not known to cause hypertension in those with normal kidney functions," and that the Veteran's kidney functions were normal until recently before his examination.  The examiner also stated that the Veteran's hypertension is less likely than not due to or the result of his diabetes, noting that the Veteran was diagnosed as suffering from hypertension before he was diagnosed as suffering from diabetes.  Nonetheless, the examiner found that the Veteran's diabetes will "aggravate his hypertension" by 10 to 20 percent.  In an August 2011 addendum, an examiner who did not perform the January 2011 VA examination contradicted this finding.  He instead concluded that the Veteran's hypertension "was not aggravated to a degree beyond the natural progression of the disease," stating that only an increased creatine level suggested any aggravation.  

With respect to erectile dysfunction, in the section of his report detailing his examination of the Veteran, the examiner found that the Veteran suffers from erectile dysfunction and stated that its most likely etiology was "diabetic neuropathy."  Later in the report, however, the examiner wrote that because the Veteran was diagnosed as suffering from erectile dysfunction before he was diagnosed as suffering from diabetes, it is less likely than not that his erectile dysfunction is proximately due to or the result of his diabetes.  The examiner did add, however, that the Veteran's diabetes will aggravate his erectile dysfunction by 20 to 30 percent, as "poorly controlled long standing diabetes is known to cause nerve damage which will affect sexual erection."  

The Board is thus left with an opinion from a private doctor that ostensibly indicates that the Veteran's two claimed conditions are secondary to other service-connected disabilities, and inconsistent VA medical opinions that both supports and undermines the Veteran's claims.  Though the Board could remand the claims in order to obtain a more consistent opinion, such an action is unnecessary.  It is well settled that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Given Dr. Lightford's letters and the positive indications from the VA examiner, the Board finds that resolving reasonable doubt in favor of the Veteran results in a finding that his hypertension was aggravated by service connected disability and erectile dysfunction is caused by service connected disability.  Given this resolution, service connection for each condition is warranted, and his claims shall be granted.  


ORDER

Service connection for hypertension is granted.

Service connection for erectile dysfunction is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


